PRESIDING JUSTICE INGLIS, dissenting: Because I feel that the good-faith doctrine does operate to shield the arrest and search of this defendant from the operation of the exclusionary rule, I respectfully dissent. I agree with the majority that the trial court erred in holding United States v. Leon (1984), 468 U.S. 897, 82 L. Ed. 2d 677, 104 S. Ct. 3405, inapplicable merely because the warrant issued from a grand jury rather than a magistrate. I also agree that People v. Mourecek (1991), 208 Ill. App. 3d 87, is distinguishable and that the subsequent warrant was ultimately invalid. It is the majority’s application of Leon, and thus the ultimate disposition, with which I must take issue. Writing for the Court in Leon, Chief Justice Burger took great pains to explain that the key to the exclusionary rule is its deterrent effect. As the majority notes, the rule is designed to deter police misconduct rather than judicial or magistral error. The majority, however, seems to punish the police for the error of the circuit court or the State’s Attorney. Burger directs “[the rule] cannot be expected, and should not be applied, to deter objectively reasonable law enforcement activity.” (Leon, 468 U.S. at 919, 82 L. Ed. 2d at 696, 104 S. Ct. at 3418.) I cannot see that the police erred in any way. Nor do I see that the officer acted in a less than reasonable manner. The officer in this case, like the officer in Leon, seems to have done all he could do to determine the validity of the warrant. Suspecting the warrant might be old, the officer radioed in to ask. There was nothing more he could have done. “ ‘[T]he application of the [exclusionary] rule has been restricted to those areas where its remedial objectives are thought most efficaciously served.’ ” (Leon, 468 U.S. at 908, 82 L. Ed. 2d at 689, 104 S. Ct. at 3413, quoting United States v. Calandra (1974), 414 U.S. 338, 348, 38 L. Ed. 2d 561, 571, 94 S. Ct. 613, 670.) It does not seem to me that application of the exclusionary rule in this case will serve its remedial objectives. The officer did not request the redundant warrant; he had nothing to do with its issuance. It does not appear that the police department requested the redundant warrant or that the department could have prevented its issuance. The majority asserts that the redundancy of a warrant is “a simple fact of which the police as an entity are or should be aware.” (251 Ill. App. 3d at 491.) I do not see this. How could they know? “ ‘If the purpose of the exclusionary rule is to deter unlawful police conduct, then evidence obtained from a search should be suppressed only if it can be said that the law enforcement officer had knowledge, or may properly be charged with knowledge, that the search was unconstitutional under the Fourth Amendment.’ ” (Leon, 468 U.S. at 919, 82 L. Ed. 2d at 696, 104 S. Ct. at 3419, quoting United States v. Peltier (1975), 422 U.S. 531, 542, 45 L. Ed. 2d 374, 384, 95 S. Ct. 2313, 2320.) The officer in this case had every reasonable ground to believe the warrant was valid and, after calling in to check, had absolutely no reason to doubt it. It does not appear that the officer here failed in his duty in any respect. I do not see how he or the department could be charged with knowledge of the redundant nature of the warrant. The majority states in closing that we do not mean to imply misconduct but affirm the suppression because “temptations to such police misconduct are evident.” (251 Ill. App. 3d at 492.) This strong language, I believe, does unkind and unmerited disservice to local law enforcement. It cannot but be interpreted as a lack of faith in the integrity of these public servants. Furthermore, I do not read the exclusionary rule to punish possible future misconduct. I simply do not agree that good faith does not apply here. Finally, I question the restriction of the good-faith doctrine which the majority seems to suggest: that the department as well as the individual officer must have no reasonable ground to doubt the validity of the warrant. I believe this was not intended in Leon, and I believe the warrant system would suffer if the police were expected to doubt every warrant. I believe the good-faith exception to the exclusionary rule applies to this case. I would therefore reverse the decision of the trial court.